Filed 4/29/21 In re R.L. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 In re R.L., a Person Coming                              B297787
 Under the Juvenile Court Law.

                                                          (Los Angeles County
 THE PEOPLE,                                              Super. Ct. No. TJ23069)

           Plaintiff and Respondent,

           v.

 R.L.,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Catherine J. Pratt, Judge. Affirmed.
     Mary Bernstein, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Idan Ivri and Kathy S. Pomerantz,
Deputy Attorneys General for Plaintiff and Respondent.
                    _______________________


                       INTRODUCTION
     The juvenile court found true allegations that R.L.
unlawfully possessed a loaded firearm and live ammunition. R.L.
argues the police obtained the firearm and ammunition from an
unlawful detention and search, and the trial court erred in
denying his motion to suppress. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      The People filed a petition pursuant to Welfare and
Institutions Code section 602 alleging that R.L. committed the
crimes of possession of a firearm by a minor (Pen. Code, § 29610,
a felony; count 1) and possession of live ammunition by a minor
(Pen. Code, § 29650, a misdemeanor; count 2). R.L. denied the
allegations and filed a motion to suppress.
A.    Officer Carson’s Testimony
      The trial court heard R.L.’s motion to suppress on
December 6, 2018 at a combined hearing on the motion to
suppress and adjudication of the petition. Los Angeles Police
Officer Jennifer Carson testified at the hearing. No other
witnesses testified.
      Carson had been a police officer for more than nine years,
and had been assigned to the southeast division gang detail for
four years. Carson’s assignment included the Avalon Garden
Crips gang and the 89 Family Swan Bloods gang, which Carson




                                2
testified are neighboring rival gangs. Carson testified those
gangs had been involved in a “gang war” that included several
shootings and homicides in the prior year.
       On April 26, 2018 Carson and her partner Officer Joel
Dominguez were on duty near the Avalon Gardens Housing
Development. Carson was “intimately familiar” with the
development and spent “a good portion of her shift patrolling that
area.” Carson was also “familiar with the people that reside in
the development and the people that hang out in the development
and do not live there.” Both Carson and her patrol and gang unit
partners had recovered firearms in the development.
       In “the weeks and . . . few days” before April 26, 2018, a
series of armed robberies had occurred on Avalon Boulevard
“right outside” the development. The robberies had been
committed by “young juvenile” Black males between the ages of
14 and 17. The suspects were armed with handguns. After
committing the robberies, the suspects ran into the development.
Carson and Dominguez were “specifically working on
investigating those crimes” when they drove into the
development on April 26, 2018 at approximately 8:00 p.m.
       As Carson and Dominguez drove into the development,
they observed a group of five people standing in front of one of
the development’s housing units. Several large “no trespassing”
signs were posted throughout the development, including two or
three signs in the area where the group had gathered. Carson
recognized four of the individuals as members of the Avalon
Garden Crips gang who did not live in the development, but
“often . . . loiter[ed] and trespass[ed] and h[u]ng out in that area.”
       As the officers entered the development, one of the group
members, whom Carson later identified as R.L., “seemed to notice




                                  3
[the] police car.” As he noticed the officers’ car, R.L. “looked at
[the officers] and then turned and walked away from the group.”
Carson testified that in her experience, and combined with other
factors such as a person’s company, location, and other events in
the area, an individual who immediately walks away from police
officers “can be . . . trying to avoid contact [with the police]
because he’s in possession of some type of contraband.”
       Carson did not recognize R.L. and was “reasonably sure” he
did not live in the development. As R.L. walked away from
Carson, she called him back over to her. Carson detained R.L.
because he “very closely matched” the physical description of the
robbery suspects, Carson did not recognize him and did not
believe he lived in the development, and R.L. attempted to avoid
contact with the police.1
       R.L. complied with Carson’s request that he stop and
return. Carson spoke briefly to R.L. and then conducted a pat
search. Carson testified that she conducted the pat search
because she and Dominguez were “outnumbered by the number
of individuals that were detained,” and they were in a gang area
that was at the time the subject of “a violent gang war that had
resulted in numerous shootings and recoveries.”
       Carson’s pat search included R.L.’s backpack, which he was
wearing on his back. Carson testified that she felt a firearm in
the backpack before she removed it from R.L.’s back, “just based
on manipulating and feeling the outside of the backpack, the
object inside, the size, shape and weight was consistent with that
of a firearm.” Carson opened R.L.’s backpack and found a loaded

1     Carson testified the other individuals with whom R.L. had
been standing were “too old” to match the description of the
robbery suspects.




                                 4
semiautomatic firearm. Carson testified that the encounter with
R.L. lasted less than five minutes.
B.    Officer Carson’s Body Camera Footage
      Carson wore a body camera during her encounter with R.L.
Defense counsel played footage from Carson’s body camera at the
suppression hearing.2
      The relevant portion of the footage runs approximately one
minute thirty seconds. The footage shows Carson exiting the
police car and walking towards R.L., who is standing on a
sidewalk wearing a backpack. Four other individuals stand at a
distance. As Carson approaches R.L., he turns and walks away.
Carson asks R.L. where he is going; R.L. responds, “Nowhere.
My house.”
      The footage depicts Carson grabbing the top of R.L.’s
backpack with her left hand and removing it from his back. From


2      We granted R.L.’s motion to augment the appellate record
with Carson’s body camera footage, which was played in the trial
court and admitted by reference (Defense Exhibit A), and a
corresponding transcript (Defense Exhibit B). After R.L. and the
People filed their respective appellate briefs, R.L. filed a
corrected motion to augment because he had mistakenly
submitted Dominguez’s body camera footage with his first motion
to augment. We granted R.L.’s corrected motion, striking
Dominguez’s footage and augmenting the record to include
Carson’s footage (Corrected Defense Exhibit A).
       After R.L. filed his reply brief, we granted his request to
file a corrected opening brief addressing the corrected augmented
record. We also granted the People’s request to file a
supplemental letter brief addressing the corrected augmented
record and denied R.L.’s request to file a response to that
supplemental brief.




                                5
this point, Carson and R.L. are standing so close together that
Carson’s actions can be only partially gleaned, largely from
shadows and sounds in the footage. Carson appears to be holding
R.L. with her right hand. Carson passes the backpack to her
right hand, lowers the backpack to the ground, and places R.L.’s
hands behind his back. Carson remains standing immediately
next to R.L.; she lifts the backpack and appears to manipulate it
and then search it. As she places the backpack back on the
ground, Dominguez approaches Carson and R.L. from the
direction of the other four individuals. Carson places handcuffs
on R.L., and Dominguez pats R.L.’s torso and pockets. Carson
searches the backpack again and then raises an object for
Dominguez to see. The officers walk R.L. to their police car.
      Carson testified that the footage “doesn’t cover a large
portion of what happened” when the officers drove into the
development. Carson testified that before R.L. appears in the
footage, the officers had already seen him, and R.L. had already
walked away from the group, between two buildings, and had
emerged on the sidewalk where he first appears in the footage.
C.    The Trial Court Denies R.L.’s Motion To Suppress and
      Sustains the Petition
      The trial court denied R.L.’s motion to suppress. The trial
court ruled:
      “First of all, it is a certain housing project in a known
      gang area. This is an experienced officer who had
      worked in that area for a period of time, has
      familiarity with the people who live there, don’t live
      there, may be gang members, may not be gang
      members. There have been reports of crimes very
      recent to this date that do involve weapons. The




                                6
      descriptions of the persons involved in those crimes is
      very general. Essentially, all we know is they are
      male blacks and they are young, which is, I think, too
      general to justify on its own a temporary detention of
      all male blacks in that area.

      “But coupled with the fact that this officer does have
      some knowledge of the area and the residents of the
      area, she did distinguish him from the others that he
      was standing with, and that she indicated he was the
      only one who she felt was young enough to fit the
      description. And I think, significantly, she has
      indicated that there are ‘no trespassing’ signs that
      are posted and enforced in that area. . . .

      “The question is whether or not there was a
      reasonable suspicion that justified the temporary
      detention. Once the temporary detention has
      occurred, I think the pat-down search under Terry v.
      Ohio [(1968) 392 U.S. 1] is legitimate. . . .

      “I think that in the totality of the circumstances, in
      this circumstance there is a reasonable suspicion to
      at least do an encounter with him.”
      Neither party presented additional evidence regarding the
adjudication. The trial court found the allegations of the petition
true and sustained counts 1 and 2. The court declared R.L. a
ward of the court and placed him at home on probation.
      R.L. appealed the trial court’s order denying the motion to
suppress and sustaining the petition.




                                 7
                         DISCUSSION
A.    Standard of Review
      “‘In reviewing a trial court’s ruling on a motion to suppress
evidence, we defer to that court’s factual findings, express or
implied, if they are supported by substantial evidence. [Citation.]
We exercise our independent judgment in determining whether,
on the facts presented, the search or seizure was reasonable
under the Fourth Amendment.’” (Robey v. Superior Court (2013)
56 Cal.4th 1218, 1223; accord, People v. Ayala (2000) 23 Cal.4th
225, 255 [on motion to suppress, appellate court reviews trial
court’s factual determinations “‘“under the deferential
substantial-evidence standard”’”].)
B.    The Trial Court Properly Denied the Motion To Suppress
      1.    The detention was lawful
         “‘“A detention is reasonable under the Fourth Amendment
when the detaining officer can point to specific articulable facts
that, considered in light of the totality of the circumstances,
provide some objective manifestation that the person detained
may be involved in criminal activity.”’” (People v. Letner and
Tobin (2010) 50 Cal.4th 99, 145.) “Even in a general sense, the
reasonable suspicion standard . . . is not a particularly
demanding one, but is, instead, ‘considerably less than proof of
wrongdoing by a preponderance of the evidence.’ [Citation.]
‘. . . . [T]he determination of reasonable suspicion must be based
on commonsense judgments and inferences about human
behavior.’” (Id. at p. 146.)
         Carson’s detention of R.L. was reasonable as part of her
investigation of the recent armed robberies. R.L. met the
physical description of the suspects. Contrary to R.L.’s claim,




                                 8
Carson did not detain him based solely on his race. R.L., a
teenager, also appeared to Carson to be the same age as the
suspects. In addition, Carson observed R.L. loitering at night in
the development into which the teenage suspects had escaped
after each robbery, including a robbery a few days earlier.
Carson, who regularly patrolled the development, did not
recognize R.L. as a resident of, or regular visitor to, the
development. Carson recognized R.L.’s four companions as
known gang members. And when R.L. spotted Carson’s police car
he immediately walked away in what Carson could reasonably
have concluded was an effort to avoid contact with the police.
(See Illinois v. Wardlow (2000) 528 U.S. 119, 125 [“[U]nprovoked
flight is simply not a mere refusal to cooperate. Flight, by its
very nature, is not ‘going about one’s business’; in fact, it is just
the opposite.”].) The trial court did not err in finding that Carson
articulated sufficient specific facts to warrant detaining R.L.
(See United States v. Cortez (1981) 449 U.S. 411, 417-418
[“Courts have used a variety of terms to capture the elusive
concept of what cause is sufficient to authorize police to stop a
person. . . . [T]he essence of all that has been written is that the
totality of the circumstances—the whole picture—must be taken
into account. Based upon that whole picture the detaining
officers must have a particularized and objective basis for
suspecting the particular person stopped of criminal activity”].)
      2.    The pat search was lawful, and substantial evidence
            supports the trial court’s finding that Carson
            discovered the firearm during the pat search
      When a police officer reasonably believes a suspect he or
she “is investigating at close range is armed and presently
dangerous to the officer or to others,” the officer may conduct a




                                  9
pat search “to determine whether the person is in fact carrying a
weapon. . . .” (Terry v. Ohio (1968) 392 U.S. 1, 24 (Terry); accord,
Minnesota v. Dickerson (1993) 508 U.S. 366, 373.) The pat search
is limited, however, to a search “reasonably designed to discover
guns, knives, clubs, or other hidden instruments for the assault of
the police officer.” (Terry, at p. 29.) “[T]he purpose of this limited
search is not to discover evidence of crime, but to allow the officer
to pursue his [or her] investigation without fear of violence. . . .”
(Adams v. Williams (1972) 407 U.S. 143, 146; see In re H.M.
(2008) 167 Cal.App.4th 136, 143 [“[T]he sole justification for the
search is the protection of the officer and others nearby, and the
search must therefore be confined in scope to an intrusion
reasonably designed to discover weapons”].) A pat search for
weapons “is justified where the officer ‘can point to specific and
articulable facts which, considered in conjunction with rational
inferences to be drawn therefrom, give rise to a reasonable
suspicion that the suspect is armed and dangerous.’” (In re H.M.,
at p. 143.)
       Carson’s pat search of R.L. was reasonable under the
circumstances. Based on her four years with the southeast
division gang detail, Carson knew when she detained R.L. that
the Avalon Garden Crips and the 89 Family Swan Bloods were
engaged in a gang war in the area that had included several
shootings and homicides. She and her partners had recovered
firearms in the development. Carson recognized the four people
with whom R.L. was standing as members of the Avalon Garden
Crips gang, and she observed that the gang members
outnumbered the officers. Carson further knew that several
armed robberies had recently occurred immediately outside the
development and that the armed suspects had escaped into the




                                 10
development after committing the crimes. R.L. met the age and
physical description of the robbery suspects, and had attempted
to avoid contact with Carson and Dominguez. The trial court did
not err in finding that Carson articulated sufficient specific facts
supporting a reasonable suspicion R.L. was armed and
dangerous. (See In re H.M., supra, 167 Cal.App.4th at p. 147
[“When an officer observes conduct giving rise to a reasonable
suspicion an individual is involved in criminal activity, and that
activity occurs in an area known for recent, violent gang crime,
these facts together go a long way toward establishing reasonable
suspicion the individual is armed”].)
       R.L. argues that Carson’s body camera footage contradicts
her testimony that she felt an object consistent with a firearm
during the pat search. Carson testified she manipulated and felt
the outside of R.L.’s backpack before she removed it from his
back, and in the process felt an object consistent with a firearm.
The footage shows Carson grabbing and lifting the backpack by
its top handle after R.L. stops; it does not show Carson
manipulating or feeling the outside of the backpack before
removing it from R.L.’s back. The footage appears to show
Carson manipulate the backpack immediately after removing it
from R.L.’s back as R.L. stands nearby.
       Defense counsel elected not to cross-examine Carson about
this issue. We are thus left to compare Carson’s unchallenged
testimony with body camera footage that appears to undermine
part of Carson’s testimony, but is consistent with her testimony
that she believed the backpack contained a firearm after
manipulating and feeling the outside of the backpack. The trial
court evaluated Carson’s live testimony in reaching its conclusion
that Carson lawfully searched R.L’s backpack. The footage does




                                 11
not warrant overturning the trial court’s credibility
determinations and factual findings. (See People v. Woods (1999)
21 Cal.4th 668, 673 [“As the finder of fact in a proceeding to
suppress evidence [citation], the superior court is vested with the
power to judge the credibility of the witnesses, resolve any
conflicts in the testimony, weigh the evidence and draw factual
inferences in deciding whether a search is constitutionally
reasonable. . . . [W]e defer to the superior court’s express and
implied factual findings if they are supported by substantial
evidence . . . .”]; see also People v. Brisendine (1975) 13 Cal.3d
528, 541-543 [officers lawfully searched campers’ backpacks for
weapons where officers had to escort campers out of forest and
could not ensure campers would not access backpacks during
hike].)
                         DISPOSITION
      The order of the juvenile court is affirmed.


                                     McCORMICK, J.*
We concur:



      SEGAL, Acting P. J.



             FEUER, J.


*     Judge of the Orange County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                12